EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jarrod Raphael on February 4, 2022.

The application has been amended as follows: 

Delete claim 1 and insert new claim 1 as follows:

--1.	A hard surface treatment composition comprising:
an antimicrobial component comprising at least one quaternary ammonium compound;
a synthetic polymer comprising:
at least one cationic monomer Ab,
optionally, at least one anionic monomer Ba, and 
optionally, at least one non-ionic monomer Ca;
an organic acid;
at least one amine oxide surfactant; and
and at least one tristyrylphenol ethoxylate nonionic surfactant, wherein a film formed from the composition kills at least 95% of microorganisms for at least 3 abrasion cycles according to RSS-12h.--

Delete claim 17 and insert new claim 17 as follows:

--17.	A wipe comprising a composition, the composition comprising:
an antimicrobial component comprising at least one quaternary ammonium compound;
a synthetic polymer comprising:
at least one cationic monomer Ab,
optionally, at least one anionic monomer Ba, and 
optionally, at least one non-ionic monomer Ca;
an organic acid;
at least one amine oxide surfactant; and
and at least one tristyrylphenol ethoxylate nonionic surfactant, wherein a film formed from the composition kills at least 95% of microorganisms for at least 3 abrasion cycles according to RSS-12h.--

Delete claim 18 and insert new claim 18 as follows:

--18.	An aerosol composition comprising:
a.  an antimicrobial component comprising at least one quaternary ammonium compound;
b.  a synthetic polymer comprising:
at least one cationic monomer Ab,
optionally, at least one anionic monomer Ba, and 
optionally, at least one non-ionic monomer Ca;
c.  an organic acid;
d.  at least one amine oxide surfactant; and
e.  and at least one tristyrylphenol ethoxylate nonionic surfactant, wherein a film formed from the composition kills at least 95% of microorganisms for at least 3 abrasion cycles according to RSS-12h.--



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761